DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (9/23/21 Remarks: page 8, lines 13-20) with respect to the rejection of claims 1, 7, 9-11, 16, & 18-20 under 35 USC §102, the rejection of claims 2-3, 12-13, & 21-22 under 35 USC §103, and the objection to claims 4-6, 8, 14-15, 17, & 23-27 have been fully considered and are persuasive. The rejection of claims 1, 7, 9-11, 16, & 18-20 under 35 USC §102, the rejection of claims 2-3, 12-13, & 21-22 under 35 USC §103, and the objection to claims 4, 6, 8, 14, 17, 23-24, & 26-27 have been withdrawn. The objection to claims 5, 15, & 25 have been obviated by the claims’ cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of Yang (US 20190180461).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 9-11, 16, 18-20, & 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20110188736) in view of Yang (US 20190180461).

Claim 1: A system to generate a disparity map (Xu title, disparity map estimation), comprising:
hardware processing circuitry (Xu paragraph 0048, image processing circuits 70, 72, 74, 76, & 78);
one or more hardware memories storing instructions that when executed, configure the hardware processing circuitry to perform operations (Xu paragraph 0047, firmware (i.e. hardware memories storing executable instructions)) comprising:
partitioning each of a first input image (Xu Figure 1, 20A) and a second input image (Xu Figure 1, 20B) into non- overlapping segments (Xu paragraph 0048, “overlap may exist between the patches or stripes to enforce consistent estimation of disparity between them”, “may” indicates that they may be non-overlapping), each segment comprising a contiguous region of pixels from a first edge of the respective image to a second edge of the respective image, each of the first edge and second edge of the respective image parallel to a first dimension of the respective image (Xu Figure 2, operation performed for every pixel, from edge to edge since it covers the entirety of the image) wherein the input images are captured by respective imaging sensors (see secondary reference below);
generating, based on the segments from the first input image, first sub-images by allocating contiguous segments from the first input image to different first sub-images (Xu paragraph 0048, sub-images of the scene, divided in the horizontal);
generating based on segments from the second input image, second sub-images by allocating contiguous segments (Xu paragraph 0048, sub-images of the scene, divided in the vertical);
generating first-dimension disparity sub-maps based on corresponding pairs of the first and second sub-images, each sub-image in a corresponding pair generated from corresponding segments in a respective input image (Xu paragraph 0048, estimating the disparity map for respective image portions);
generating the disparity map based on the first-dimension disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map); and
determining a distance of an object represented by the input images from the imaging sensors based on the disparity (see secondary reference below).
Xu does not expressly disclose the elements annotated “(see secondary reference below)” above.
Yang discloses:
…wherein the input images are captured by respective imaging sensors (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors);…
…determining a distance of an object represented by the input images from the imaging sensors based on the disparity (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the depth determination of Yang (Yang paragraphs 0051-0052) to perform the depth measurement of Xu (Xu paragraph 0004).
The suggestion/motivation for doing so would have been to enable the derivation of a depth map as described by Xu (Xu paragraph 0004).
Therefore, it would have been obvious to combine Xu with Yang to obtain the invention as specified in claim 1.
Applying these teachings to claims 6-7, 9-11, 16, 18-20, & 26-30:
Claim 6: The system of claim 1 (see above), the operations further comprising controlling a vehicle based on the distance (Yang paragraph 0090, autonomous vehicle control).
Claim 7: The system of claim 1 (see above), the operations further comprising segmenting the input images such that each segment is of constant size in the first dimension (Xu Figure 1, 20A & 20B).
Claim 9: The system of claim 1 (see above), wherein generating the disparity map comprising generating contiguous segments of the disparity map from different disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map).
Claim 10: The system of claim 1 (see above), wherein the disparity map is generated such that disparity values in the disparity map are based on pixel values in an input image having equivalent coordinates (Xu paragraph 0046, disparity map calculation based on corresponding pixel blocks in different images).
Claim 11: A method of generating a disparity map (Xu title, disparity map estimation), comprising:
partitioning each of a first input image (Xu Figure 1, 20A) and a second input image (Xu Figure 1, 20B) into non- overlapping segments (Xu paragraph 0048, “overlap may exist between the patches or stripes to enforce consistent estimation of disparity between them”, “may” indicates that they may be non-overlapping), each segment comprising a contiguous region of pixels from a first edge of the respective image to a second edge of the respective image, each of the first edge and second edge of the respective image parallel to a first dimension of the respective image (Xu Figure 2, operation performed for every pixel, from edge to edge since it covers the entirety of the image) wherein the input images are captured by respective imaging sensors (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors);
generating, based on the segments from the first input image, first sub-images by allocating contiguous segments from the first input image to different first sub-images (Xu paragraph 0048, sub-images of the scene, divided in the horizontal);
generating based on segments from the second input image, second sub-images by allocating contiguous segments from the second input image to different second sub-images (Xu paragraph 0048, sub-images of the scene, divided in the vertical);
generating first-dimension disparity sub-maps based on corresponding pairs of the first and second sub-images, each sub-image in a corresponding pair generated from corresponding segments in a respective input image (Xu paragraph 0048, estimating the disparity map for respective image portions); and
generating the disparity map based on the first-dimension disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map); and
determining a distance of an object represented by the input images from the imaging sensors based on the disparity (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d).
Claim 16: The system of claim 11 (see above), further comprising segmenting the input images such that each segment is of constant size in the first dimension (Xu Figure 1, 20A & 20B).
Claim 18: The method of claim 11 (see above), wherein generating the disparity map comprising generating contiguous segments of the disparity map from different disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map).
Claim 19: The method of claim 11 (see above), wherein the disparity map is generated such that disparity values in the disparity map are based on pixel values in an input image having equivalent coordinates (Xu paragraph 0046, disparity map calculation based on corresponding pixel blocks in different images).
Claim 20: A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations (Xu paragraph 0047, firmware (i.e. hardware memories storing executable instructions)) to generate a disparity map (Xu title, disparity map estimation), the operations comprising:
partitioning each of a first input image (Xu Figure 1, 20A) and a second input image (Xu Figure 1, 20B) into non- overlapping segments (Xu paragraph 0048, “overlap may exist between the patches or stripes to enforce consistent estimation of disparity between them”, “may” indicates that they may be non-overlapping), each segment comprising a contiguous region of pixels from a first edge of the respective image to a second edge of the respective image, each of the first edge and second edge of the respective image parallel to a first dimension of the respective image (Xu Figure 2, operation performed for every pixel, from edge to edge since it covers the entirety of the image) wherein the input images are captured by respective imaging sensors (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors);
generating, based on the segments from the first input image, first sub-images by allocating contiguous segments from the first input image to different first sub-images (Xu paragraph 0048, sub-images of the scene, divided in the horizontal);
generating based on segments from the second input image, second sub-images by allocating contiguous segments from the second input image to different second sub-images (Xu paragraph 0048, sub-images of the scene, divided in the vertical);
generating first-dimension disparity sub-maps based on corresponding pairs of the first and second sub-images, each sub-image in a corresponding pair generated from corresponding segments in a respective input image (Xu paragraph 0048, estimating the disparity map for respective image portions);
generating the disparity map based on the first-dimension disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map); and
determining a distance of an object represented by the input images from the imaging sensors based on the disparity (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d).
Claim 26: The non-transitory computer readable storage medium of claim 20 (see above), wherein the first and second input images are captured by respective imaging sensors (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors), the operations further comprising determining, based on the disparity map, a distance from the imaging sensors of an object represented by the first and second input images (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d).
Claim 27: The non-transitory computer readable storage medium of claim 26 (see above), the operations further comprising controlling a vehicle based on the distance (Yang paragraph 0090, autonomous vehicle control).
Claim 28: The system of claim 1 (see above), wherein determining the distance of an object represented by the input images from the imaging sensors based on the disparity map comprises:
determining an amount of disparity between a portion of the object in the first input image and the portion of the object in the second input image (Xu paragraph 0048, estimating the disparity map for respective image portions; Yang paragraphs 0051-0052, use of disparity image obtained from two sensors); and
determining the distance to be within a threshold distance from the imaging sensors when the amount of disparity is greater than a disparity threshold (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d (i.e. a disparity greater than any given threshold corresponds to a distance lesser than the corresponding inversely proportional distance), or (Note: This is a recitation in the alternative, readable upon either option) determining the distance to be farther than the threshold distance from the imaging sensors when the amount of disparity is less than the disparity threshold (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d (i.e. a disparity lesser than any given threshold corresponds to a distance greater than the corresponding inversely proportional distance).
Claim 29: The method of claim 11 (see above), wherein determining the distance of an object represented by the input images from the imaging sensors based on the disparity map comprises:
determining an amount of disparity between a portion of the object in the first input image and the portion of the object in the second input image (Xu paragraph 0048, estimating the disparity map for respective image portions; Yang paragraphs 0051-0052, use of disparity image obtained from two sensors); and
determining the distance to be within a threshold distance from the imaging sensors when the amount of disparity is greater than a disparity threshold (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d (i.e. a disparity greater than any given threshold corresponds to a distance lesser than the corresponding inversely proportional distance), or (Note: This is a recitation in the alternative, readable upon either option) determining the distance to be farther than the threshold distance from the imaging sensors when the amount of disparity is less than the disparity threshold (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d (i.e. a disparity lesser than any given threshold corresponds to a distance greater than the corresponding inversely proportional distance).
Claim 30: The non-transitory computer readable storage medium of claim 20 (see above), wherein determining the distance of an object represented by the input images from the imaging sensors based on the disparity map comprises:
determining an amount of disparity between a portion of the object in the first input image and the portion of the object in the second input image (Xu paragraph 0048, estimating the disparity map for respective image portions; Yang paragraphs 0051-0052, use of disparity image obtained from two sensors); and
determining the distance to be within a threshold distance from the imaging sensors when the amount of disparity is greater than a disparity threshold (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d (i.e. a disparity greater than any given threshold corresponds to a distance lesser than the corresponding inversely proportional distance), or (Note: This is a recitation in the alternative, readable upon either option) determining the distance to be farther than the threshold distance from the imaging sensors when the amount of disparity is less than the disparity threshold (Yang paragraphs 0051-0052, use of disparity image obtained from two sensors to determine object distance; Yang paragraph 0054, D is equal to or based on zi; Yang paragraph 0052, zi is inversely proportional to disparity d (i.e. a disparity lesser than any given threshold corresponds to a distance greater than the corresponding inversely proportional distance)
Claims 2, 12, & 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu in view of Yang as applied to claims 1, 11, & 20 above, and further in view of Somanath (US 20180137625).
With respect to claim 2, Xu in view of Yang teaches the invention of claim 1 (see above).
Xu in view of Yang does not expressly disclose assignment of assignment of portions of the sub-map generation to different processing threads.
Somanath discloses assignment of different subsets of pixels to separate processing threads in map generation (Somanath paragraph 0058, processing of pixel groups from which a depth map is constructed using separate processor threads).
Xu in view of Yang and Somanath are combinable because they are from the field of image processing for pixel map generation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to assign portions the Xu disparity map generation process to different processing threads in the manner Somanath teaches to assign portions of a depth or disparity map generation process.
The suggestion/motivation for doing so would have been to perform parallel processing and thus allow multiple pixels to be simultaneously processed.

Claim 2: The system of claim 1 (see above), the operations further comprising assigning generation of a first portion of the first-dimension disparity sub-maps to a first processing thread and assigning generation of a second portion of the first-dimension disparity sub-maps to a second processing thread (Somanath paragraph 0058, processing of pixel groups from which a depth or disparity map is constructed using separate processor threads).
Applying these teachings to claims 12 & 21:
Claim 12: The method of claim 11 (see above), further comprising assigning generation of a first portion of the first-dimension disparity sub-maps to a first processing thread and assigning generation of a second portion of the first-dimension disparity sub-maps to a second processing thread (Somanath paragraph 0058, processing of pixel groups from which a depth or disparity map is constructed using separate processor threads).
Claim 21: The non-transitory computer readable storage medium of claim 20 (see above), further comprising assigning generation of a first portion of the first-dimension disparity sub-maps to a first processing thread and assigning generation of a second portion of the first-dimension disparity sub-maps to a second processing thread (Somanath paragraph 0058, processing of pixel groups from which a depth or disparity map is constructed using separate processor threads)
Claims 3, 13, & 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu in view of Yang and Somanath as applied to claims 2, 12, & 21 above, and further in view of Siboni (US 20200349846).
With respect to claim 3, Xu in view of Yang and Somanath teaches the invention of claim 2 (see above).
Xu in view of Yang and Somanath does not expressly disclose use of semi-global matching in disparity map generation.
Simoni discloses the use of semi-global matching in disparity map generation (Somanath paragraph 0077, semi-global block matching in disparity map generation).
Xu, Yang, Somanath, and Simoni are combinable because they are from the field of image processing for pixel map generation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply semi-global matching in disparity map generation of Xu in view of Yang and Somanath as taught by Simoni.
The suggestion/motivation for doing so would have been to produce a map fitting from image portions.
Therefore, it would have been obvious to combine Xu in view of Yang and Somanath with Simoni to obtain the invention as specified in claim 3.
Claim 3: The system of claim 2 (see above), wherein generating the first-dimension disparity sub-maps comprises (Simoni paragraph 0077, semi-global block matching for disparity map generation).
Applying these teachings to claims 13 & 22:
Claim 13: The method of claim 12 (see above), wherein generating the first-dimension disparity sub-maps comprises executing a semi-global matching method (Simoni paragraph 0077, semi-global block matching for disparity map generation).
Claim 22: The non-transitory computer readable storage medium of claim 21 (see above), wherein generating the first-dimension disparity sub-maps comprises executing a semi-global matching method (Simoni paragraph 0077, semi-global block matching for disparity map generation).
Allowable Subject Matter
Claims 4, 8, 14, 17 & 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4, 14, & 23, the art of record does not teach or suggest the recited arrangement of searching a first sub-image region for a first pixel matching a second pixel in a second sub-image, the region spanning two first segments of a first image, in conjunction with the recited arrangement of generating a disparity map by partitioning first and second 
With respect to claims 8, 17, & 24, the art of record does not teach or suggest the recited round robin allocation of contiguous image segments to sub-images in conjunction with the recited arrangement of generating a disparity map by partitioning first and second images into non-overlapping segments such that each of the segments extends from edge to edge of the respective image, generating first and second sub-images by allocating contiguous image segments to different sub-images, generating disparity sub-maps based on corresponding first and second sub-image pairs, and generating a disparity map based on the sub-maps.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of 
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663